         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                              CENTRAL DIVISION


    VOX MARKETING GROUP, LLC, a Utah                               MEMORANDUM DECISION
    limited liability company,                                         AND ORDER

            Plaintiff,

    v.

    PRODIGY PROMOS L.C., a Utah limited
    liability company; et al.,

            Defendants.                                         Case No. 2:18-cv-00632-HCN-PMW
    ________________________________________________________



    PRODIGY PROMOS L.C., a Utah limited
    liability company,

            Counterclaim Plaintiff,

    v.

    VOX MARKETING GROUP, LLC, a Utah
    limited liability company; et al.,                          District Judge Howard C. Nielson, Jr.

            Counterclaim Defendants.                           Chief Magistrate Judge Paul M. Warner


           This case was referred to Chief Magistrate Judge Paul M. Warner pursuant to 28 U.S.C.

§ 636(b)(1)(A). 1 Before the court is Defendants Prodigy Promos, L.C.; Jason Marsh; Jon Priday;

Tyler Fredrickson; Eric Oldson; Spencer Oldson; and Michael Perley’s (collectively, “Prodigy




1
    See docket nos. 28, 57.
Defendants”) motion to compel. 2 The court has carefully reviewed the written memoranda

submitted by the parties. Pursuant to Civil Rule 7-1(f) of the Rules of Practice for the United

States District Court for the District of Utah, the court has concluded that oral argument is not

necessary and will decide the motion on the basis of the written memoranda. See DUCivR

7-1(f).

          As an initial matter, the court notes that the Prodigy Defendants’ motion does not comply

with the short form discovery motion procedure set forth in Civil Rule 37-1 of the Rules of

Practice for the United States District Court for the District of Utah. That rule, which governs

any discovery disputes arising under Rules 26-37 and 45 of the Federal Rules of Civil Procedure,

requires a party to file a short form discovery motion to have a discovery dispute resolved by

court order. See DUCivR 37-1(a)(3). Any such motion may not exceed 500 words. See id. The

Prodigy Defendants’ motion far exceeds that word-count limit. Although the court will consider

the Prodigy Defendants’ motion in this instance, they are directed to strictly comply with Civil

Rule 37-1 for any future discovery disputes.

          Before addressing the above-referenced motion, the court sets forth the following general

legal standards governing discovery. Rule 26(b)(1) provides:

                 Parties may obtain discovery regarding any nonprivileged matter
                 that is relevant to any party’s claim or defense and proportional to
                 the needs of the case, considering the importance of the issues at
                 stake in the action, the amount in controversy, the parties’ relative
                 access to relevant information, the parties’ resources, the
                 importance of the discovery in resolving the issues, and whether
                 the burden or expense of the proposed discovery outweighs its
                 likely benefit. Information within this scope of discovery need not
                 be admissible in evidence to be discoverable.

2
    See docket no. 67.

                                                   2
Fed. R. Civ. P. 26(b)(1). “The district court has broad discretion over the control of discovery,

and [the Tenth Circuit] will not set aside discovery rulings absent an abuse of that discretion.”

Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010)

(quotations and citations omitted).

                                           ANALYSIS

       In their motion, the Prodigy Defendants seek an order compelling Plaintiff and

Counterclaim Defendant Vox Marketing Group, LLC (“Vox”) to respond to the Prodigy

Defendants’ requests for production no. 19-21 (collectively, “Requests No. 19-21”). Requests

No. 19-21 generally seek production of certain source code and configuration files (“Code”)

from Vox. Vox objected to Requests No. 19-21 and opposes the Prodigy Defendants’ motion.

       Prior to serving the Requests, the Prodigy Defendants served request for production no.

18 (“Request No. 18”), which also generally sought production of the Code. Vox initially

objected to Request No. 18, but the parties eventually reached an agreement that allowed the

Prodigy Defendants’ expert, Jeremy Cloward (“Cloward”), to inspect the Code in lieu of

production of the Code. Cloward conducted the inspection of the Code and, according to Vox,

one of its representatives was present during the inspection to answer Cloward’s questions and

assist with the inspection. Vox also contends that it provided Cloward with unlimited time to

inspect the code and did not hamper or interfere with the inspection.

       Several months later, the Prodigy Defendants raised with Vox the issue of a follow-up

inspection of the Code. The parties engaged in some discussions about a follow-up inspection,

but it appears that such an inspection never took place. Subsequently, the Prodigy Defendants

served Requests No. 19-21 on Vox.

                                                 3
         In response to the Prodigy Defendants’ motion, Vox argues that it should not be required

to respond to Requests No. 19-21 because it has already satisfied its production obligations

related to the Code by way of the parties’ agreement on Request No. 18. The court agrees. As

noted above, the Prodigy Defendants agreed that inspection of the Code in lieu of production

would be sufficiently responsive to Request No. 18. The court concludes that the Prodigy

Defendants cannot now demand another form of production of the Code through Requests No.

19-21. Requiring the Vox Parties to make a second form of production of the same information

would violate Rule 34(b)(2)(E)(iii) of the Federal Rules of Civil Procedure, which provides that

“[a] party need not produce the same electronically stored information in more than one form.”

See Fed. R. Civ. P. 34(b)(2)(E)(iii). 3 By reaching the agreement with respect to Request No. 18,

the Prodigy Defendants forfeited their right to demand production in a different form. See, e.g.,

Anderson Living Tr. v. WPX Energy Prod., LLC, 298 F.R.D. 514, 527 (D.N.M. 2014).

         For those reasons, the Prodigy Defendants’ motion to compel 4 is DENIED.

         IT IS SO ORDERED.

         DATED this 20th day of November, 2019.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge

3
 As the Vox Parties have correctly noted, this rule, under which Requests No. 19-21 were
propounded, contains the same language as the corresponding Utah Rule of Civil Procedure,
under which Request No. 18 was propounded. See Utah R. Civ. P. 34(c)(3).
4
    See docket no. 67.

                                                 4
